DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s amendments to the specification have successfully overcome the objections set forth in the previous office action.
Claim Objections
Applicant’s amendments to the claims have successfully overcome the objections set forth in the
previous office action.
Response to Arguments
Applicant's arguments filed on 11/29/2022 have been fully considered but they are not
persuasive.
Regarding rejections under 35 U.S.C. 112a, the applicant asserts that written description requirement is satisfied by the specification and that there is support found in Para [00010] of the specification. While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (enbanc). The written description requirement is not necessarily met when the claim language appears in
ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the
specification, to the extent possible, must describe the claimed invention so that one skilled in the art can
recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an
original claim, does not necessarily satisfy that requirement. "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323
F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). Para [0010] of the specification lacks adequate written description. The specification recites doping the next layer as it is growing vertically up from the substrate which is different from doping the surface of the substrate as specified in the claim. The claim language is broad and claims both the laterally and vertically changing doping profiles. Whereas, the specification does not support the laterally changing doping profile. 

Regarding rejections under 35 U.S.C. 112b, the applicant asserts that the first, second and third paragraphs of claim 1 are consistent with at least paragraphs [00010] - [00013] of the specification and are definite. The examiner respectfully disagrees.
Paragraph 1 provides a general concept of growing a V/III layer with the doping changing from n-type to p-type, i.e. we have a junction layer where the doping is changing from n-type to p-type. 
Now in paragraph 2 the applicant says that once the growth height has reached the initial n-doping is changed to p-doping. According to paragraph 1 the doping over the junction layer had already been changed from n-type to p-type so how do we again get the initial n-doping. There is no relationship between the first and the second paragraphs. The applicant could have instead stated for example, that during the growth of the n-type layer a growth height was reached and the n-doping was set to an initial n-doping which leads to a p-doping to show relationship between the first and second paragraphs. 
In paragraph 3 again a different junction region layer is stated because according to the first and second paragraphs we already have a junction layer. The applicant could have instead stated for example, during the growth of the V/III layer where the doping changes from n-type to p-type forming a junction region layer with a growth height of at least 10µm….. to relate the third paragraph with the first and second paragraphs.
Further, the applicant asserts that the “ratio” is a “ratio a first mass flow of the first precursor to a second mass flow of the second precursor”. The examiner respectfully disagrees since the ratio seems to be between three elements, “ratio of a first mass flow of the first precursor to a second mass flow of the second precursor and with an addition of a third mass flow of a third precursor”.
Regarding rejections under 35 U.S.C. 103, The applicant asserts that Lioliou teaches away from using vapor phase epitaxy. The examiner respectfully disagrees as Lioliou only points out the benefit of MBE but does not teach away from using CVPD for epitaxial growth of layers.
Further, the applicant asserts that the third mass flow of the third precursor is absent when the p-type GaAs layer 104 is epitaxially grown. The third precursor is additive and the process can still be performed with the first and second precursors i.e. modifying the two precursors results in modifying the doping profile. Hence, it is irrelevant how the doping is modified either by modifying the first and second precursors or by adding the third precursor.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim specifies doping the surface of the substrate which does not have support in the specification. The specification recites doping the next layer as it is growing vertically up from the substrate which is different from doping the surface of the substrate. The claim language is broad and claims both the laterally and vertically changing doping profiles. Whereas, the specification does not support the laterally changing doping profile. 
Claims 2-16 are dependent upon claim 1 and do not rectify the problem therefore they are also rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Regarding claim 1, it is indefinite and incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: second and third paragraphs are not structurally related to the first paragraph. Based on the specification the recitation of the first paragraph should be related to the recitations of the second and third paragraphs. The claim as it reads now looks like the doping carried out in the second and third paragraphs are additional steps which are not supported by the specification.
Also, claim 1 is indefinite as it defines a ratio of first, second and third precursors as opposed to the ratio of first and second precursors defined in the specification.
Claims 2-16 are dependent upon claim 1 and do not rectify the problem therefore they are also rejected.
Regarding claim 9, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 9 recites the broad recitation the initial p-doping level is at most             
                1
                x
                
                    
                        10
                    
                    
                        15
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        , and the claim also recites the initial p-doping is at most             
                5
                x
                
                    
                        10
                    
                    
                        14
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         which is the narrower statement of the range/limitation. 
The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 12, the claim recites the limitation “target n-doping”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5-8-12 are rejected under 35 U.S. 103 as being unpatentable over Lioliou et al. (G. Lioliou, C.L. Poyser, S. Butera, R.P. Campion, A.J. Kent, A.M. Barnett, 30μm thick GaAs X-ray p+-i-n+ photodiode grown by MBE,Nuclear Instruments and Methods in Physics Research Section A: Accelerators, Spectrometers, Detectors and Associated Equipment,Volume 946,2019,162670,ISSN 0168-9002, https://doi.org/10.1016/j.nima.2019.162670; hereafter Lioliou) in view of Yoshioka et al. (US 2003/0213973 A1; hereafter Yoshioka), Modak et al. (P. Modak, M. Kumar Hudait, S. Hardikar and S. B. Krupanidhi, "Structural and electrical properties of undoped GaAs grown by MOCVD," 1996 Conference on Optoelectronic and Microelectronic Materials and Devices. Proceedings, 1996, pp. 353-356, doi: 10.1109/COMMAD.1996.610143; hereafter Modak), Takada et al. (JP 2003133320 A; hereafter Takada), and Fujii (US 2019/0280613 A1).

Regarding claims 1 and 6, Lioliou teaches growing a III-V layer with a doping profile that changes from n-doping to p-doping on (sic from) a surface of a substrate (see e.g. GaAs             
                
                    
                        p
                    
                    
                        +
                    
                
                -
                i
                -
                
                    
                        n
                    
                    
                        +
                    
                
            
         photodiode detector grown on a             
                
                    
                        n
                    
                    
                        +
                    
                
            
        GaAs substrate with a doping profile that changes from n-doping in the             
                
                    
                        n
                    
                    
                        +
                    
                
            
         layer to p-doping in the             
                
                    
                        p
                    
                    
                        +
                    
                
            
        layer ) with a junction region layer with a growth height of 30µm (see e.g. the junction region layer, i-GaAs, has a thickness of 30µm).
However, Lioliou does not explicitly teach a vapor phase epitaxy method comprising growing a Ill-V layer in a reaction chamber from the vapor phase from an epitaxial gas flow comprising a carrier gas, at least one first precursor for an element from main group III, and at least one second precursor for a first element from main group V, setting, when a first growth height is reached, an initial n-doping level in the epitaxial gas flow via a ratio, leading to a p-doping, of a first mass flow of the first precursor to a second mass flow of the second precursor and with the addition of a third mass flow of a third precursor for an n-type dopant to the epitaxial gas flow; changing the third mass flow and/or the ratio between the first and second mass flow stepwise or continuously over a junction region layer until a target p-doping level is reached.
In a similar field of endeavor Yoshioka teaches a vapor phase epitaxy method (see e.g. crystal growth of semiconductor layers are performed by MOCVD method, Para [0101]) comprising growing a III-V layer (see e.g.             
                
                    
                        A
                        s
                        H
                    
                    
                        3
                    
                
            
        , TMGa are introduced in the reaction furnace of a MOCVD growth apparatus to grow GaAs layers 102 and 104, Para [0103]; Para [0106], Figure 6A) in a reaction chamber (see e.g. reactants are introduced in the reaction furnace of a MOCVD growth apparatus, Para [0103]) from the vapor phase from an epitaxial gas flow comprising, at least one first precursor for an element from main group III (see e.g. TMGa, Para [0103]), and at least one second precursor for a first element from main group V (see e.g.             
                
                    
                        A
                        s
                        H
                    
                    
                        3
                    
                
                ,
            
        Para [0103]) setting, when a first growth height is reached, an initial n-doping level in the epitaxial gas flow via a ratio, leading to a p-doping, of a first mass flow of the first precursor to a second mass flow of the second precursor and with the addition of a third mass flow of a third precursor for an n-type dopant to the epitaxial gas flow(see e.g. the GaAs substrate 101 is placed in the reaction furnace of a MOCVD apparatus and the first precursor TMGa, the second precursor             
                
                    
                        A
                        s
                        H
                    
                    
                        3
                    
                
            
        , and the third precursor for an n-type dopant,             
                
                    
                        S
                    
                    
                        i
                    
                
                
                    
                        H
                    
                    
                        4
                    
                
            
         , are introduced in the reaction furnace to grow an n-type GaAs layer 102 up to a growth height of about 300nm. When a first growth height is reached the n-doping is changed to p-doping and a p-type GaAs layer 104 is grown by reducing             
                
                    
                        S
                    
                    
                        i
                    
                
                
                    
                        H
                    
                    
                        4
                    
                
            
         flow and by changing the ratio of the mass flow of the first precursor and the second precursor, Para [0103]; Para [0106], Figure 6A). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to epitaxially grow GaAs by MOCVD in order to provide a device capable of high-speed operation, having a high breakdown voltage and a high current gain. In the MOCVD method it is possible to adjust a degree of ordering of a compound suitable by adjusting the growth conditions such as the gas flow control.
In a similar field of endeavor Modak teaches the epitaxial gas flow comprises a carrier gas (see e.g. GaAs epitaxial layers are grown in a MOCVD reactor with hydrogen as the carrier gas).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide a carrier gas to carry the precursors into the MOCVD reaction chamber and by increasing the carrier (hydrogen) flowrate so the background carrier concentration maybe decreased.
In a similar field of endeavor Takada teaches continuously changing the carrier concentration over a junction layer until a target p-doping level is reached (see e.g. i-GaAs layer 52, the carrier concentration is continuously reduced across the thickness of i-GaAs layer 52, Paras [0019] - [0020], Figure 2; Examiner’s interpretation: infinite precision on a doping profile cannot be achieved hence a continuous profile will comprise small steps). 
Therefore, it would be obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide a carrier concentration gradient over a junction region until the target p-doping is reached so as to improve the breakdown voltage characteristic of the substrate without increasing the forward threshold voltage, when a backward voltage is impressed upon the substrate.
In a similar field of endeavor Fujii teaches changing the carrier concentration over the junction region layer stepwise until a target p-doping level is reached (see e.g.             
                
                    
                        n
                    
                    
                        -
                    
                
            
         layer 22 has a uniform n-type impurity concentration, an n-type layer 23 has a distributed n-type impurity concentration. The n-doping changes from             
                
                    
                        n
                    
                    
                        +
                    
                
            
        -doping of layer 24 to target p-doping of layer 21 in at least four steps, Paras [0020] - [0021], Figure 1).
Therefore, it would be obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide a carrier concentration over the junction region layer decreasing in steps until a target p-doping is reached in order to enhance the breakdown voltage. The depletion layer extends from the p-type layer toward the -n layer when the p-type layer has a higher carrier concentration.

Regarding claim 5, Lioliou as referred in claim 1 does not explicitly teach a vapor phase epitaxy method wherein after the target p-doping level has been reached, a second target p-doping level is set by changing the third mass flow and/or by changing the ratio between the first and second mass flow, wherein the second target p-doping level is greater than the target p-doping level. 

    PNG
    media_image1.png
    460
    481
    media_image1.png
    Greyscale

Modified Figure 2 
In a similar field of endeavor Takada teaches after the target doping level has been reached, a second target p-doping level is set (see e.g. junction is an arbitrary term and can be narrowed down; Points a and b on the concentration gradient constitute a thickness of at least 10µm up to the intersection of i-GaAs layer 52 and             
                
                    
                        p
                    
                    
                        +
                    
                
            
        -GaAs layer 53. Layer thickness between points a and b has a target p-doping equal to the p-dopant concentration in the intrinsic layer i-GaAs, as shown in the modified Figure 2. The p-doping of the epitaxially grown             
                
                    
                        p
                    
                    
                        +
                    
                
            
        -GaAs layer 53 is set at 4x            
                
                    
                        10
                    
                    
                        19
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         which is the second target p-doping, Para [0023], Figure 2), and wherein the second target p-doping level is greater than the target p-doping level (see e.g. the second target p-doping level of             
                
                    
                        p
                    
                    
                        +
                    
                
            
        -GaAs layer 53 is set at 4x            
                
                    
                        10
                    
                    
                        19
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         which is greater than the target p-doping level in the intrinsic layer i-GaAs layer 52, Para [0023], Figure 2).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to increase the doping levels for a p-type layer as it epitaxially grows for breakdown voltage enhancement.

Regarding claim 7, Lioliou as referred in claim 1 does not explicitly teach a vapor phase epitaxy method wherein the doping over the junction region layer is changed in steps of at most 1 x            
                
                    
                        10
                    
                    
                        1
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         over 5 µm.
In a similar field of endeavor Fujii teaches the doping over the junction region layer is changed in steps (see e.g.             
                
                    
                        n
                    
                    
                        -
                    
                
            
         layer 2 has a n-type impurity concentration changing in steps which enables the adjustment of recovery properties, Para [0023]; Para [0025]; Para [0029], Figure 2).
It was known at the time of filing to provide doping over the junction region layer being changed in steps. Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to have doping changed in steps over the junction region layer to optimize the breakdown voltage and the recovery properties. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Regarding claim 8, Lioliou as referred in claim 1 does not explicitly teach a vapor phase epitaxy method wherein the doping over the junction region layer is changed in at least four steps.
In a similar field of endeavor Fujii teaches the doping over the junction region layer is changed in at least four steps (see e.g.             
                
                    
                        n
                    
                    
                        -
                    
                
            
         layer 22 has a uniform n-type impurity concentration, an n-type layer 23 has a distributed n-type impurity concentration. The n-doping changes from             
                
                    
                        n
                    
                    
                        +
                    
                
            
        -doping of layer 24 to target p-doping of layer 21 in at least four steps, Paras [0020] - [0021], Figure 1).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide doping over the junction region layer changed in at least four steps for breakdown voltage enhancement. The depletion layer extends from the p-type layer toward the             
                
                    
                        n
                    
                    
                        -
                    
                
            
         layer when the p-type layer has a high concentration.

Regarding claim 9, Lioliou as referred in claim 1 does not explicitly teach a vapor phase epitaxy method wherein after the initial n-doping level has been reached and before the junction region layer has grown, the initial n-doping level is abruptly reduced to a second initial n-doping level or set abruptly to an initial p-doping level of at most 1x            
                
                    
                        10
                    
                    
                        15
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        or at most 5x            
                
                    
                        10
                    
                    
                        14
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         by reducing the third mass flow in the epitaxial gas flow.
In a similar field of endeavor Fujii teaches after the initial n-doping level has been reached and before the junction region layer has grown, the initial n-doping level is abruptly reduced to a second initial n-doping level (see e.g.             
                
                    
                        n
                    
                    
                        +
                    
                
            
         layer 3 has a n-doping of about 1x            
                
                    
                        10
                    
                    
                        18
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to 1x            
                
                    
                        10
                    
                    
                        20
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        , that is higher than that of              
                
                    
                        n
                    
                    
                        -
                    
                
            
         layer 2.  The initial n-doping of             
                
                    
                        n
                    
                    
                        +
                    
                
            
         layer 3 is abruptly reduced to the n-doping of             
                
                    
                        n
                    
                    
                        -
                    
                
            
         layer 2 before the junction region is grown, Paras [0023] - [0029], Figure 2; Examiner’s interpretation: abruptly can be step or slope as it is not defined in the specification).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide initial n-doping abruptly reduced to a second initial n-doping since the initial high n-doping prevents unnecessary extension of the depletion layer during recovery, and also lowers the resistance of an ohmic contact.

Regarding claim 10, Lioliou as referred in claim 1 does not explicitly teach a vapor phase epitaxy method wherein the third precursor is monosilane.
In a similar field of endeavor Yoshioka teaches a vapor phase epitaxy method (see e.g. crystal growth of semiconductor layers are performed by MOCVD method,             
                
                    
                        A
                        s
                        H
                    
                    
                        3
                    
                
            
        , TMGa are introduced in the reaction furnace of a MOCVD growth apparatus to grow GaAs layers 102 and 104, Para [0101]; Para [0103]; Para [0106], Figure 6A) wherein the third precursor is monosilane (see e.g. the third precursor, monosilane,             
                
                    
                        S
                    
                    
                        i
                    
                
                
                    
                        H
                    
                    
                        4
                    
                
            
        , for an n-type doping is introduced in the MOCVD reaction furnace to grow an n-type GaAs layer 102, Para [0103], Figure 6A).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to use monosilane in order to provide n-dopants for n-type GaAs.

Regarding claim 11, Lioliou as referred in claim 1 further teaches growing a III-V layer wherein the element of main group III is gallium and the element of main group V is arsenic (see e.g. GaAs             
                
                    
                        p
                    
                    
                        +
                    
                
                -
                i
                -
                
                    
                        n
                    
                    
                        +
                    
                
            
         photodiode detector is epitaxially grown with the element of main group III is gallium and the element of main group V is arsenic).

Regarding claim 12, Lioliou as referred in claim 1 does not explicitly teach a vapor phase epitaxy method wherein after the target doping level has been reached over a growth height, a second target p-doping level is set by abruptly changing the third mass flow and/or by abruptly changing the ratio of the first mass flow to the second mass flow, and wherein the second target p-doping level is greater than the target n-doping level.
In a similar field of endeavor Takada teaches after the target doping level has been reached over a growth height, a second target p-doping level is set (see e.g. p-doping between the arbitrary points a and b in the intrinsic layer i-GaAs 52, as shown in the modified Figure 2, maybe considered as the target p-doping level up to the intersection of i-GaAs layer 52 and             
                
                    
                        p
                    
                    
                        +
                    
                
            
        -GaAs layer 53, the p-doping of the epitaxially grown             
                
                    
                        p
                    
                    
                        +
                    
                
            
        -GaAs layer 53 is set at 4x            
                
                    
                        10
                    
                    
                        19
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         which is the second target p-doping), and wherein the second target p-doping level is greater than the target n-doping level (see e.g. the second target p-doping level of             
                
                    
                        p
                    
                    
                        +
                    
                
            
        -GaAs layer 53 is set at 4x            
                
                    
                        10
                    
                    
                        19
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         which is greater than the target n-doping level of             
                
                    
                        n
                    
                    
                        +
                    
                
            
        -GaAs layer 51 set at 3x            
                
                    
                        10
                    
                    
                        18
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        ).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to increase the doping levels for a p-type layer as it epitaxially grows for breakdown voltage enhancement.

Claims 2-3 and 13-15 are rejected under 35 U.S. 103 as being unpatentable over Lioliou in view of Yoshioka, Takada, Fujii, and Modak, and further in view of Sotoodeh et al. (Sotoodeh, M & Khalid, Ata & Rezazadeh, AA. (2000). Empirical low-field mobility model for III-V compounds applicable in device simulation codes. Journal of Applied Physics. 87. 2890-2900. 10.1063/1.372274; hereafter Sotoodeh).

Regarding claims 2, 13 and 14, Lioliou as referred in claim 1 does not explicitly teach a vapor phase epitaxy method where in the initial n-doping level is at most 1x            
                
                    
                        10
                    
                    
                        16
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        .
In a similar field of endeavor Sotoodeh teaches n-doping in GaAs can be in the range of 1x            
                
                    
                        10
                    
                    
                        13
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        to 1x            
                
                    
                        10
                    
                    
                        19
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         (see e.g. n-type GaAs can have a carrier concentration in the range of 1x            
                
                    
                        10
                    
                    
                        13
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to 2x            
                
                    
                        10
                    
                    
                        19
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         with varying electron mobilities, Figure 2) .
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide initial n-doping level at most 1x            
                
                    
                        10
                    
                    
                        16
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        or at most 1x            
                
                    
                        10
                    
                    
                        15
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
                 
            
        or at most 5x            
                
                    
                        10
                    
                    
                        14
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         in order to optimize the conductivity of the semiconductor. Electron mobility, which varies with carrier concentration is an important parameter for characterizing the transport of charged carriers and formulating the current in semiconductor devices. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Regarding claims 3 and 15, Lioliou as referred in claim 1 does not explicitly teach a vapor phase epitaxy method where in the target p-doping level is at most 5x            
                
                    
                        10
                    
                    
                        15
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        .
In a similar field of endeavor Sotoodeh teaches the target p-doping level in GaAs can be  in the range of  5x            
                
                    
                        10
                    
                    
                        15
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or 1x            
                
                    
                        10
                    
                    
                        15
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         (see e.g. p-type GaAs can have a carrier concentration in the range of 1x            
                
                    
                        10
                    
                    
                        14
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to 2x            
                
                    
                        10
                    
                    
                        21
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         with varying hole mobilities, Figure 3).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide target p-doping level is at most 5x            
                
                    
                        10
                    
                    
                        15
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        or at most 1x            
                
                    
                        10
                    
                    
                        15
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         in order to optimize the conductivity of the semiconductor. Hole mobility, which varies with carrier concentration is an important parameter for characterizing the transport of charged carriers and formulating the current in semiconductor devices. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Claim 4 is rejected under 35 U.S. 103 as being unpatentable over Lioliou in view of Yoshioka, Takada, Fujii, and Modak, and further in view Liu (Liu, Yingjun, HVPE process development for GaAsP/Si tandem solar cell, KTH, School of Engineering Sciences (SCI), Applied Physics. 2019).

Regarding claim 4, Lioliou as referred in claim 1 further teaches a target p-doping level (see e.g. GaAs             
                
                    
                        p
                    
                    
                        +
                    
                
                -
                i
                -
                
                    
                        n
                    
                    
                        +
                    
                
            
         photodiode detector with a 0.5µm thick             
                
                    
                        p
                    
                    
                        +
                    
                
            
        layer having a target p-doping of 2 x            
                
                    
                        10
                    
                    
                        18
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         ).
However, Lioliou does not explicitly teach a vapor phase epitaxy method wherein after the target p-doping level has been reached, growth is continued further over a growth height of at least 10µm with the settings for the target p-doping level.
In a similar field of endeavor Liu teaches after the target p-doping level has been reached, growth is continued further over a growth height of at least 10µm with the settings for the target p-doping level (see e.g. a p-type base layer is optimized to a thickness of 10μm with a target p-doping set at 1.05 x            
                
                    
                        10
                    
                    
                        16
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        , Figures 3.1 and 3.3).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide a p-type layer up to a thickness of 10µm in order to optimize the layer thickness and increase the device’s efficiency.

Claim 16 is rejected under 35 U.S. 103 as being unpatentable over Lioliou in view of Yoshioka, Takada, Fujii, and Modak, and further in view Singh et al. (Singh, R., Baliga, B.J. (1998). P-I-N Diode. In: Cryogenic Operation of Silicon Power Devices. The Springer International Series in Engineering and Computer Science. Springer, Boston, MA. https://doi.org/10.1007/978-1-4615-5751-7_4;hereafter, Singh).

Regarding claim 16, Lioliou as referred in claim 1 does not explicitly teach vapor phase epitaxy method wherein the growth height of the junction region layer is at least 60µm. 
In a similar field of endeavor Singh teaches the junction layer thickness can range from 10µm to 500µm (see e.g. The intrinsic layer has a very low concentration of (generally) n-type in the order of 1x            
                
                    
                        10
                    
                    
                        13
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        . It’s thickness ranges from 10μm to 500μm depending on the rated breakdown voltage of the device. The outside p- and n- layers are usually very highly doped. The wide intrinsic layer provides unique features of high breakdown voltage in reverse bias and charge storage in the forward bias, Abstract).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to provide a wide junction region layer which offers unique features of high breakdown voltage in reverse bias and charge storage in the forward bias.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsumoto et al. (US 6,163,037)
Butter et al. (US 4,045,257)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAKEHA SEHAR whose telephone number is (571)272-4033. The examiner can normally be reached Monday-Thursday 7:00 am - 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara J. Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Pa tent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
h ttps://www.uspto. gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAKEHA SEHAR/Examiner, Art Unit 2893      

/YARA B GREEN/Supervisor Patent Examiner, Art Unit 2893